DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4 depicts element 155.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0014 and 0019, recite the phrase “type of felt of non-woven fabric.” This is believed to be a typo because felt is a type of woven fabric and should instead recite “type of felt or non-woven fabric” as supported by paragraph 00130 of the instant specification.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the phrase “the outer side.” It is suggested to provide antecedent basis to claim 1 in the form of antecedent basis in the form of “a cylindrical shell having an outer side and an inner side.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a circumferential surface” in line 9. It is unclear as to whether this refers to the outer circumferential surface or the inner circumferential surface. For purposes of examination, claim 1 is interpreted as instead reciting “an outer circumferential surface.”

Claims 2 and 7 recite the limitation “formed in the type of felt of non-woven fabric.” It is unclear in relation to the spec what a “type of felt of non-woven fabric” means as felt is a type of woven fabric. It is further unclear in light of the specification paragraph 00130 which recites “a type of felt OR non-woven fabric.” For purposes of examination, claims 2 and 7 are interpreted as instead reciting “type of felt or non-woven fabric” as supported by the instant specification paragraph 00130.
Claim 4 recites the term "disposed close to the second shell cover at the center of the shell" which is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, claim 4 is interpreted as instead reciting “disposed closer to the second shell cover than the first shell cover.”
Claim 6 recites the limitation “positioned within 90° around the axial center of the shell” in lines 2-3. It is unclear if the objects preceding the limitation must be within 90° of each other or independently. For purposes of examination, claim 6 is interpreted as instead reciting “positioned within 90° of each other around the axial center of the shell.”
Claim 7 recites the limitation "the outer side of the shell" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 is interpreted as instead reciting “an outer side of a shell.”
Claim 10 contains the trademark/trade name Velcro. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe the fastening portions and, accordingly, the identification/description is indefinite. For purposes of examination, claim 10 is interpreted as reciting “a hook and loop type structure.”
Claim 12 recites the term "formed at a width-directional end of the sheet close to the first cut portion to pass the terminal" which is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, claim 12 is interpreted as instead reciting "formed at a width-directional end of the sheet to pass the terminal."
Claim 14 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 is interpreted as instead reciting “a distance.”
Claim 15 recites the limitation "the joint between the process pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 is interpreted as instead reciting “a joint between the process pipe.”
Claim 15 recites the limitation "the joint between the discharge pipe" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 is interpreted as instead reciting “a joint between the discharge pipe.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (JP 2010168940 A, herein English machine translation used for all citations).
Regarding claim 7, Saito teaches a sound insulating member (15) for a compressor (10), the sound insulating member comprising: a first layer formed in the type of felt and being in close contact with an outer side of a shell (11), which forms the circumference of a cylindrical compressor (10), to absorb vibration noise; and a second layer forming a surface exposed outside by being bonded to the first layer and made of an elastic member (rubber) to press the outer side of the shell, wherein fastening portions fastened to each other with the second layer extended are formed at both ends of the second layer (Saito, Fig. 1, Par. 0006-0015).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2010168940 A, herein English machine translation used for all citations) in view of Song et al. (US 20050053479 A1).
Regarding claim 1, Saito teaches a compressor (10) comprising: a cylindrical shell (11); a first shell cover and a second shell cover (20) covering both open ends of the shell; a plurality of legs extending from an outer side of the shell to be fixed in an installation space; a terminal (12) disposed on a circumferential surface of the shell and connected to a power supply terminal; a pipe (13a) connected to the circumferential surface of the shell; a second pipe (13b) connected to the circumferential surface of the shell; and a sound insulating member (15) formed in a sheet shape to be in close contact with the circumferential surface of the shell, blocking vibration noise of the shell, and having fastening portions formed at both ends to be fastened to each other (Saito, Fig 1-4 – see annotated Fig 1 below, Par. 0009-0014).

    PNG
    media_image1.png
    454
    494
    media_image1.png
    Greyscale

Saito – Annotated Figure 1
Saito does not teach wherein the two pipes are a process pipe to supplement a refrigerant and a discharge pipe to discharge compressed refrigerant. Saito further does not teach wherein the compressor further comprises a suction pipe connected to either the first or the second shell cover to suction a refrigerant.
Song teaches a compressor for refrigerants comprising a process pipe (34), a discharge pipe (36), and a suction pipe (38) (Song, Fig. 1, Abstract, and Par. 0047-0052). 
Since both Saito and Song teach compressors for refrigerants comprising pipes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Song to modify Saito and have Saito’s pipes (13a and 13b) be process and discharge pipes respectively, and to further comprise a suction pipe connected to either the first or the 
Regarding claim 2, modified Saito teaches the compressor of claim 1, wherein the sound insulating member includes: a first layer (16e) formed in the type of felt and being in close contact with the outer side of the shell to absorb vibration noise; and a second layer (16a) forming a surface exposed outside by being bonded to the first layer and made of an elastic member (rubber) to press the outer side of the shell (Saito, Fig. 2, Par. 0006-0008 and 0013-0015).
Regarding claim 3, modified Saito teaches the compressor of claim 1, wherein a side of the sound insulating member that corresponds to the positions of the legs, the terminal, the process pipe, and the discharge pipe is open (Saito, Fig. 1 and Par. 0012-0014).
Regarding claim 4, modified Saito teaches the compressor of claim 3, wherein the terminal, the process pipe, and the discharge pipe are disposed closer to the second shell cover than the first closed shell cover (Saito, Fig. 1).
Regarding claim 5, modified Saito teaches the compressor of claim 4, wherein the terminal, the process pipe, and the discharge pipe are positioned at different heights (Saito, Fig. 1).
Regarding claim 6, modified Saito teaches the compressor of claim 4, wherein the terminal, the process pipe, and the discharge pipe are positioned within 90° of each other around the axial center of the shell (Saito, Fig. 1).
Regarding claim 11, modified Saito teaches the compressor of claim 1 above comprising a sound insulating member (15) for a compressor (1), comprising: a rectangular sheet made of a sound absorbing material and having a width corresponding to a cylindrical compressor shell and a length corresponding to the circumference of the shell; fastening portions (magic tape) formed at both longitudinal ends of the sheet and fastened to each other while surrounding the shell; first cut portions formed at both 
Regarding claim 12, modified Saito teaches the sound insulating member of claim 11, wherein the opening is a second cut portion formed at a width-directional end of the sheet to pass the terminal, the process pipe, and the discharge pipe (Saito, Fig. 1 and Par. 0012-0014).
Regarding claim 13, modified Saito teaches the sound insulating member of claim 12, wherein the second cut portion includes: a terminal portion formed to be open in a shape corresponding to the terminal; and a pipe portion cut at a width-directional end of the sheet to connect the terminal portion and passing both of the process pipe and the discharge pipe (Saito, Fig. 1 and Par. 0012-0014).
Regarding claim 14, modified Saito teaches the sound insulating member of claim 13, wherein the width of the pipe portion is larger than a distance between outer side ends of the process pipe and the discharge pipe (Saito, Fig. 1).
Claim 15, modified Saito teaches the sound insulating member of claim 11, wherein the opening includes: a terminal hole formed at a position corresponding to the terminal to pass the terminal; a first pipe hole formed at a position corresponding to a joint between the process pipe and the shell to pass the process pipe; and a second pipe hole formed at a position corresponding to a joint between the discharge pipe and the shell to pass the discharge pipe (Saito, Fig. 1 and Par. 0012-0014).
Regarding claim 16, modified Saito teaches the sound insulating member of claim 15, wherein a third cut portion cut from a width-directional end of the sheet to at least any one of the first pipe hole or the second pipe hole is further formed at the sheet (Saito, Fig. 1 and Par. 0012-0014).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2010168940 A, herein English machine translation used for all citations) as applied to claim 7 above, further in view of Park et al. (KR 101425852 B1, herein English machine translation used for all citations).

Park teaches a multilayer sound insulating member comprising a layer of felt (Park, Abstract and Page 1 and 3) wherein the layer of felt is made of an inflammable polyethylene material (Park, Page 1 and 3 – see polyethylene).
Since both Saito and Park teach multilayer sound insulating members comprising a layer of felt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Park to modify Saito and create the first layer of Saito out of an inflammable polyethylene material. Doing so would improve the workability and sound insulation of the sound insulating member (Park, Page 3). 
Regarding claim 9, Saito teaches the sound insulating member of claim 7, wherein an edge portion is defined by fastening the first layer and the second layer together to combine the first layer and the second layer (Saito, Par. 0013 – see Fastener).
Saito does not specifically disclose wherein the edge portion is defined by stitching a thread or a wire around the first layer and second layer.
Park teaches a multilayer sound insulating member comprising a layer of felt (Park, Abstract and Page 1 and 3) wherein the layers are joined together by needle punching (Park, Abstract and Pages 2-3).
Since both Saito and Park teach multilayer sound insulating members comprising a layer of felt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Park to modify Saito and use needle punching to join the layers of Saito together. This would allow for reduced forming process as well as improve functions of weight lightening, sound absorption, and sound insulation (Park, Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2010168940 A, herein English machine translation used for all citations) as applied to claim 7 above, further in view of Choi (US 6062033 A).
Regarding claim 10, Saito teaches the sound insulating member of claim 7 as stated above, wherein the fastening portions are located at both ends of the second layer (Saito, Fig. 2 and Par. 0012-0014).
Saito does not teach wherein the fastening portions include a first fastening portion and a second fastening portion formed in a hook and loop type structure respectively.
Choi teaches a sound insulating member that is wrapped around a compressor for refrigerants wherein the sound insulating member comprises a fastening portion in a hook and loop type (Velcro) structure (Choi, Abstract, Fig. 2, Col. 1 lines 20-28, and Col. 1 Line 54 – Col. 2 Line 26).
Since both modified Saito and Choi teach sound insulating members formed around a compressor for refrigerants wherein the sound insulating member comprises a fastening portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Choi to modify modified Saito and use Velcro as the fastening portions of modified Saito. Doing so would allow for the binding of the sound insulating member to enclose the compressor (Choi, Col. 2 Lines 18-26, see MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782